         Case 3:15-cv-00243-MPS Document 218 Filed 12/09/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA,                          )
                                                    )     Case No. 3:15-cv-243
             Plaintiff,                             )
                                                    )     Judge Michael P. Shea
             v.                                     )
                                                    )
 DIANE M. GARRITY, et al.,                          )
                                                    )
             Defendants.                            )

                          NOTICE OF SATISFACTION OF JUDGMENT

       The Amended Judgment entered in this action against Defendants Diane M. Garrity, Paul

G. Garrity, Jr., and Paul M. Sterczala, as fiduciaries of the estate of Paul G. Garrity, Sr., on

March 5, 2019 [Docket No. 211], having been satisfied, the Clerk of the United States District

Court for the District of Connecticut is hereby authorized to enter the satisfaction of said

Judgment.

       Dated: December 9, 2019

                                                        RICHARD E. ZUCKERMAN
                                                        Principal Deputy Assistant Attorney General
                                                        Tax Division, U.S. Department of Justice

                                                        /s/ Philip L. Bednar_________________
                                                        PHILIP L. BEDNAR
                                                        Trial Attorney, Tax Division
                                                        U.S. Department of Justice
                                                        P.O. Box 55, Ben Franklin Station
                                                        Washington, D.C. 20044
                                                        (202) 307-6415
                                                         (202) 514-5238 (fax)
                                                        Philip.L.Bednar@usdoj.gov

Local Counsel:

JOHN H. DURHAM
United States Attorney
         Case 3:15-cv-00243-MPS Document 218 Filed 12/09/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I certify that on December 9, 2019, I electronically filed the foregoing with the Clerk of

the Court using the ECF system, which will provide notice of the filing to all registered

participants.


                                                     /s/ Philip L. Bednar
                                                     PHILIP L. BEDNAR
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice




                                                 2
